MacIntyre, J.
1. “No judgment of a trial court in a criminal case shall he reversed by either the Supreme Court or the Court of Appeals for lack of proof of venue or of the time of the commission of the offense, save where the particular point has been specifically raised by a ground of the original or amended motion for a new trial.” Code of 1933, § 6-1609. In the present ease the particular point that there was no proof of venue was not raised by any ground of the original or amended motion. It therefore can not he considered by the appellate court. Marshman v. State, 138 Ga. 864 (2) (76 S. E. 572); Greenfield v. State, 14 Ga. App. 603 (81 S. E. 814); Palmer v. State, 19 Ga. App. 752 (92 S. E. 233).
2. Tlie evidence for the State, if credible, was sufficient to support the verdict; and the jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a new trial.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.